Citation Nr: 0707676	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which denied the above 
claim.  The Board remanded the case in February 2005 for 
further evidentiary development.

In March 2005, the Board referred to the RO issues of service 
connection for a psychiatric disorder as secondary to the 
veteran's service-connected left shoulder and left knee 
disorders and entitlement to service connection for post 
traumatic stress disorder (PTSD).  No action has been taken 
on these claims, and they are again referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's currently diagnosed major depression with 
psychosis first manifested many years after service and is 
not causally related to active service, to include any 
symptoms noted therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An RO letter in April 2002 that preceded the initial 
adjudication advised the veteran of the types of evidence 
and/or information necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim, to include advising him to describe all relevant 
evidence so VA could assist in obtaining such evidence or to 
submit the evidence itself directly to the RO.  A September 
2003 Statement of the Case (SOC) cited in full the provisions 
of 38 C.F.R. § 3.159(b)(1).  Additional VCAA notice was sent 
to the veteran in March 2005.  A March 2006 RO letter 
provided notice on the downstream issues of establishing a 
disability rating and effective date of award.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  The claim was 
subsequently readjudicated in a Supplemental SOC dated in May 
2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  In March 2005, the Social Security 
Administration (SSA) informed VA that it had been unable to 
locate any disability records pertaining to the veteran.  VA 
has obtained medical opinion, based upon review of the claims 
folder, to determine the nature and etiology of the veteran's 
psychiatric disorder.  There is no reasonable possibility 
that any further assistance to the veteran by VA would be 
capable of substantiating his claim.

II.  Factual Basis

The veteran seeks service connection for a psychiatric 
disorder claimed as first manifested in service.  According 
to statements of record, the veteran has reported severe 
depression since 1965, and psychiatric treatment since the 
1970s.

The veteran's service medical records show that he was 
psychiatrically examined at the Mental Hygiene Consultation 
Service on November 8, 1965.  A report summarized the 
findings and diagnosis as follows:

a.  The diagnosis is: (3210) Emotional instability 
reaction, chronic, moderate, manifested by an 
inability to tolerate stress, periods of anxiety 
and tremulousness, uncontrollable crying, mild 
depression with occasional momentary thoughts of 
suicide, mild difficulty adjusting to the military 
and chronic complaints of headache and stomach 
trouble.  STRESS:  Minimal, routine military duty.  
PREDISPOSITION:  Moderate.  History of emotional 
instability in civilian life.  IMPAIRMENT FOR 
MILITARY DUTY:  Moderate to severe.  LOD:  No, 
EPTS.

b.  This condition is not amenable to psychiatric 
treatment in the military setting.

c.  Subject EM is mentally able to distinguish 
right from wrong and to adhere to the right.

d.  Subject EM is mentally able to understand the 
nature of board proceedings and to testify in his 
own defense.

e.  There is no mental defect warranting medical 
separation UP AR 635-40 A or B.

f.  RECOMMENDATIONS:  It is recommended that this 
EM be given a more thorough trial of duty.  If he 
continues to experience emotional problems or if 
his performance is substandard, he should be 
returned to this clinic for reevaluation.

A dispensary treatment record, dated November 13, 1965, noted 
that the veteran was depressed but had been deemed fit for 
duty by Mental Hygiene.  He was returned to duty.  On 
November 16, 1965, his mood was reported as probably little 
changed.  A July 1966 dispensary treatment record, reflecting 
his complaint of headaches with hot weather, noted he had 
previously been seen in mental hygiene for depression.

On his separation examination in September 1967, the veteran 
endorsed a history of "DEPRESSION OR EXCESSIVE WORRY."  He 
elaborated as follows:

"I had a mental trouble when I start in basic 
training.  I had too many worries like I tried to 
bring my sister from Cuba and at this time I 
couldn't do it.  I don't think is too bad because 
the first days in basic I felt like die, but I'm 
glad now because I convince myself I can do 
anything I want.  I had my first consultation at 
Fort Polk, Louisiana."

The examiner summarized that the veteran had experienced 
worry about his sister two years earlier and had been seen by 
a psychiatrist, once, without further complications.  
Psychiatric evaluation was normal.

VA examination in October 1968 indicated a "NORMAL" 
clinical evaluation of the veteran's psychiatric status.

Subsequent private medical records covering the time period 
from 1969 to 1977 do not reflect any complaints or treatment 
for psychiatric symptoms.

A VA outpatient record in April 1995 showed the veteran's 
evaluation for multiple orthopedic complaints.  At that time, 
he denied psychiatric symptoms such as early awakening, 
feeling tired all day, concentration difficulty, occasional 
crying, feeling depressed or down in the dumps, feeling 
suicidal, hearing voices in his head, feeling as if someone 
was trying to get him, or having any difficulties with 
drinking.

In a statement received in July 1995, the veteran reported 
being miserable and being unable to work and cope with life 
due to chronic and severe orthopedic pain.

In January 1996, the veteran was admitted to the VA chronic 
pain program due to chronic neck and shoulder pain.  He had 
appeared depressed and a psychiatry consultation diagnosed 
depression.  A prescription of Paxil was recommended.  

At an RO hearing in April 1996, the veteran's spouse 
testified to the veteran as having terrible depression the 
last four to five months due to pain.  He had two episodes of 
suicidal ideations in the last year.

A May 1996 VA clinical record reflected the veteran's report 
of recent onset of audiovisual hallucinations (AH and VH) 
beginning 3-4 months previous.  The examiner offered a 
diagnosis of major depression with psychotic features rule 
out (R/O) adverse reaction to drugs.  Subsequently, his 
psychiatric disorder was variously diagnosed as pain disorder 
associated with psychological factors and general medical 
condition; major depressive disorder, single episode; 
adjustment disorder with depressed mood; schizoaffective 
disorder; depressive disorder with psychotic features; 
depression/anxiety; dysthymic disorder; neurotic depression; 
dysthymic disorder with psychotic features; and chronic pain 
syndrome with depression.

In April 2002, the veteran submitted a statement from his 
church pastor indicating that he had received spiritual 
counseling related to separation and divorce from his wife 
from approximately 1991 to 1999.

In October 2005, the veteran underwent VA psychiatric 
examination with benefit of review of his claims folder.  He 
reported being seen three times in service for depressive 
symptoms that were not treated.  In the early 1970s, he was 
started on Ativan and a tricyclic antidepressant, and had 
been on psychotropic medication since that time.  He started 
hearing voices while being evaluated for pain management in 
1995, and had been followed by VA outpatient psychiatry for 
depression and hearing.  His medications included Sertraline 
that helped with depression, Risperidone or Quetiapine that 
helped with voices, and Klonopin.  He had been given a 
diagnosis of major depression with psychotic features or 
schizoaffective disorder on different evaluations.  He last 
worked in 1998 in a bakery.  Mental status examination 
resulted in a diagnosis of major depression with psychotic 
features.  A diagnosis of schizoaffective disorder was 
doubtful as, other than hearing voices, he had no other 
features.  The examiner provided the following summary:

"The patient meets the diagnostic criteria for 
Major Depression with Psychotic Features.  
According to the patient, the symptoms began many 
years ago while he was in the service and worsened 
with time.  Although he attributes much of his 
inability to work to his left shoulder and knee 
injuries, his psychiatric symptoms have also 
contributed to his disability."

In an addendum dated March 2006, the examiner provided the 
following opinion after a thorough review of the claims 
folder:

The veteran's current diagnosis of Major Depression 
with Psychotic Features has an apparent onset in 
1994 as there is no evidence for any psychotic 
episodes such as auditory hallucinations or 
delusions prior to this date.  The single 
evaluation in the military (November 1965) is 
consistent with anxiety related to difficulty in 
handling stress.  If this were an episode of Major 
Depression, it is highly unlikely that the veteran 
could have returned to duty with no further 
sequelae and had a normal psychiatric separation 
examination.  Further, there is no evidence of 
psychiatric treatment until 1994.  This would be 
highly unlikely for an initial episode occurring in 
1965 as severe depression tends to be recurrent.  
As stated by Dr. [H.], the patient was quite social 
and able to work without difficulty until at least 
1987 and did not receive any treatment for his 
depression until about 1994.  The evidence suggests 
that the veteran was well psychiatrically between 
1967-1994.  A clear and convincing relationship 
between the patient's anxiety with mild depression 
noted in the service in 1965 and his episode of 
Major Depression with Psychotic Depression 
beginning in 1994 cannot be made from the available 
evidence.  Such a relationship would require more 
extensive disability and treatment while in the 
service continuing until the present.  On the 
contrary, the available evidence suggests that the 
veteran had a single, brief episode of anxiety with 
mild depression in the service which resolved and 
is not related to the severe depression with 
psychosis which began in 1994.  Based on available 
evidence, this examiner supports previous 
determinations that major depression with psychosis 
is not a service related condition.

III.  Legal criteria and analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

A psychosis which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The evidence of record first reflects that the veteran was 
psychiatrically evaluated within the first month of service 
due to symptoms of an inability to tolerate stress, periods 
of anxiety and tremulousness, uncontrollable crying, mild 
depression with occasional momentary thoughts of suicide, 
mild difficulty adjusting to the military and chronic 
complaints of headache and stomach trouble.  The examiner 
diagnosed emotional instability reaction, found no mental 
defect warranting further evaluation, and returned the 
veteran to duty.  Thereafter, the veteran did not have formal 
psychiatric treatment for further complaints in his remaining 
two years of service.  He essentially reported that his 
symptoms had resolved at the time of his September 1967 
separation examination, at which time a normal psychiatric 
evaluation was provided.

The available post-service medical records first reflect 
treatment for complaint of psychiatric symptoms in 1995.  
There is no competent medical evidence that his variously 
diagnosed psychiatric disorders first manifested many years 
after service are causally related to active service.  There 
is also no competent evidence that a psychosis was manifest 
in the first post-service year.  After reviewing the claims 
file and examining the veteran, a VA examiner offered a 
diagnosis of major depression with psychosis, and 
specifically found that there was no plausible connection 
between the currently diagnosed psychiatric disorder and the 
veteran's service, to include any symptoms noted therein.  
Rather, the examiner explained that the inservice symptoms 
were acute and transitory in nature as reflected by his 
absence of chronic treatment in service, normal psychiatric 
examination upon his separation from service, and differing 
of in-service and post-service symptoms.

The Board finds, by a preponderance of the evidence, that 
veteran's currently diagnosed major depression with psychosis 
first manifested many years after service and is not causally 
related to active service, to include any symptoms noted 
therein.  Thus, the criteria to establish service connection 
under 38 U.S.C.A. § 1110, or presumptively under 38 U.S.C.A. 
§ 1112, have not been met.  The veteran's report of 
continuity of symptomatology since service with psychiatric 
treatment beginning in the 1970s is not supported by the 
evidence of record.  In any event, the veteran's own opinion 
that his psychiatric disability was first manifested in 
service is not competent evidence as he is not shown to 
possess the requisite medical expertise to speak to matters 
involving medical diagnosis and causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2006).  The benefit of the doubt rule does not apply and, 
hence, the claim must be denied.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


